UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6029


JAMES FRANKLIN PIPES,

                Petitioner – Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00037-REM-JSK)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Franklin Pipes, Appellant Pro Se.       Dawn Ellen Warfield,
Deputy   Attorney General,   Charleston,      West  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    Franklin         Pipes       seeks    to        appeal    the       district

court’s    order       accepting        the    recommendation             of     the   magistrate

judge    and    denying         relief    on     Pipes’       28    U.S.C.       § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.                28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing          of     the     denial          of    a

constitutional         right.”          28    U.S.C.      § 2253(c)(2).                A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the     district       court       is    debatable           or    wrong         and       that        any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                              We have independently

reviewed the record and conclude that Pipes has not made the

requisite showing.               Accordingly, we deny Pipes’ motion for a

certificate       of    appealability            and      dismiss         the     appeal.               We

dispense       with     oral       argument       because          the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                           DISMISSED

                                                 2